                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         STATE FARM GENERAL INSURANCE
                                   7     COMPANY,                                        Case No. 4:21-cv-01885-KAW

                                   8                   Plaintiff,                        ORDER TERMINATING MOTION TO
                                                                                         DISMISS
                                   9             v.
                                                                                         Re: Dkt. No. 12
                                  10     AMAZON.COM, INC., et al.,
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On April 14, 2021, Defendant Amazon.com filed a motion to dismiss Plaintiff State Farm

                                  14   General Insurance Company’s initial complaint. (Dkt. No. 12.) On May 3, 2021, Plaintiffs filed

                                  15   an amended complaint. (Dkt. No. 17.)

                                  16          Under Rule 15(a)(1)(B), a party may amend its pleading once as a matter of course within

                                  17   21 days of being served with a motion under Rule 12(b). The amended complaint was filed fewer

                                  18   than 21 days after service of the 12(b)(6) motion. Accordingly, the Court TERMINATES the

                                  19   pending motion to dismiss, as the operative complaint is now the amended complaint.

                                  20          IT IS SO ORDERED.

                                  21   Dated: May 4, 2021

                                  22                                                 ______________________________________
                                                                                     KANDIS A. WESTMORE
                                  23
                                                                                     United States Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
